Citation Nr: 1812679	
Decision Date: 03/05/18    Archive Date: 03/13/18

DOCKET NO.  14-19 794A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for gout.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Ware, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1965 to August 1968, November 1968 to November 1971, July 1996 to March 1997, and November 1998 to September 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  


FINDING OF FACT

The Veteran's gout had its onset during active service. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for gout have been met.  38 U.S.C. §§ 1101, 1110, 1113, 1131 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contended that his gout was related to service and that it had been a chronic problem.  Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

The Veteran's service treatment records documented an in-service history of gout in the Veteran's first metatarsophalangeal (or MTP joint of the big toe) and he was diagnosed with podagra in February 2003.  VA treatment records reveal post-service treatment for gout as early as August 2008.  There is no evidence of any "intercurrent causes."  38 C.F.R. §§ 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013).  

As a result, service connection for gout, a form of arthritis, is warranted as a chronic disability.  38 U.S.C. §§ 1101, 1113, 1131 (2012); 38 C.F.R. §§ 3.303(b), 3.309, 38 C.F.R. § 4.71a, Diagnostic Code 5017; Dorland's Illustrated Medical Dictionary (30th ed. 2003).


ORDER

Service connection for gout is granted.




____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


